Name: Council Decision (EU) 2018/1890 of 29 November 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of De Nederlandsche Bank
 Type: Decision
 Subject Matter: monetary economics;  accounting;  Europe;  monetary relations
 Date Published: 2018-12-05

 5.12.2018 EN Official Journal of the European Union L 309/3 COUNCIL DECISION (EU) 2018/1890 of 29 November 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of De Nederlandsche Bank THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 19 October 2018 to the Council of the European Union on the external auditors of De Nederlandsche Bank (ECB/2018/25) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of De Nederlandsche Bank's current external auditors, Deloitte Accountants B.V, will expire following the audit for the financial year 2018. It is therefore necessary to appoint external auditors from the financial year 2019. (3) De Nederlandsche Bank has selected KPMG Accountants N.V. as its external auditors for the financial years 2019 to 2022, with the option to extend the mandate on a yearly basis until the financial year 2025. (4) The Governing Council of the ECB recommended that KPMG Accountants N.V. be appointed as the external auditors of De Nederlandsche Bank for the financial years 2019 to 2022, with the option to extend the mandate on a yearly basis until the financial year 2025. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 8 is replaced by the following: 8. KPMG Accountants N.V. are hereby approved as the external auditors of De Nederlandsche Bank for the financial years 2019 to 2022.. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the ECB. Done at Brussels, 29 November 2018. For the Council The President M. SCHRAMBÃ CK (1) OJ C 394, 30.10.2018, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).